Citation Nr: 1045278	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension 
prior to February 10, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for 
hypertension beginning February 10, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for 
left wrist, status post first dorsal compartment release, with 
regional pain syndrome of wrist and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 
2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
which, in pertinent part, granted service connection for 
hypertension, with an initial noncompensable (0 percent) 
evaluation effective November 27, 2003, and granted service 
connection for left wrist, status post first dorsal compartment 
release, with regional pain syndrome of wrist and hand, with an 
initial 10 percent evaluation effective November 27, 2003.

In a July 2010 rating decision, the Appeals Management Center 
(AMC) increased the Veteran's hypertension rating to 10 percent 
effective February 10, 2009, creating staged ratings.

The Veteran and his mother appeared and testified at a personal 
hearing in June 2007 before the undersigned Veterans Law Judge 
sitting in Phoenix, Arizona.  A transcript of the hearing is 
contained in the record.

This appeal was previously before the Board in January 2008.  The 
Board remanded the claim so that additional records could be 
obtained and the Veteran could be scheduled for a VA 
examinations.  The case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to an initial rating in excess of 10 
percent for left wrist, status post first dorsal compartment 
release, with regional pain syndrome of wrist and hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran has been consistently on prescription medication 
for the treatment of hypertension since service.  

3.  For the time period prior to February 10, 2009, hypertension 
was not manifested by diastolic pressure predominantly 100 or 
more or systolic pressure predominately 160 or more, or a history 
of diastolic pressure predominantly 100 or more or systolic 
pressure predominately 160 or more requiring medication.

4.  For the time period beginning February 10, 2009, hypertension 
was not manifested by diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
hypertension prior to February 10, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).

2.  The criteria for a rating in excess of 10 percent for 
hypertension beginning February 10, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
November 2003.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in January 2004, March 
2004, November 2006, March 2008, April 2009, and December 2009.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  A June 2004 rating action 
granted service connection for hypertension and assigned a 
noncompensable (0 percent) rating.   Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).   The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter 
and in the November 2006, March 2008, and April 2009 letters.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in April 2004, July 2004, and February 2009 to 
assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2(2010). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2010).

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010)

Factual Background and Analysis

A June 2004 rating action awarded the Veteran service connection 
for hypertension.  Based on a showing of the need for blood 
pressure medication in service, elevated blood pressure within 
one year of the Veteran's separation from service, in April 2004.  
A noncompensable rating was assigned. 

The Veteran was afforded a VA hypertension examination in April 
2004.  The claims file was evaluated and the examiner reported 
the Veteran's in-service blood pressure readings.  The Veteran 
denied complications of hypertension and indicated that he was 
still on blood pressure medication.  On physical examination the 
Veteran's initial blood pressure was 132/100, and two separate 
blood pressure measurements taken that day were noted to be 
130/98 and 132/100.  

On his notice of disagreement, received in June 2005, the Veteran 
noted that he had taken his own blood pressure that day and that 
it was 178/90.

VA outpatient treatment records include several blood pressure 
readings  In July 2004 it was 151/96, in September 2004, it was 
180/90 and 142/86, in March 2005 it was 136/92, in October 2005, 
it was 142/79, in September 2006 it was 142/107, in October 2006 
there were two consecutive blood pressure readings of 155/91 and 
151/93.  

During his June 2007 Board hearing the Veteran testified that 
some of his higher blood pressure readings had been between 160 
or 170 over 80 to 90 (160/80-170/90), even while on medication.  
He reported that he had not been put on a restrictive diet or 
told to exercise by a physician.  His mother testified that a 
nurse practitioner had told him to start an exercise regimen, 
including swimming, but that the Veteran was unable to because of 
his hand.

The Veteran was afforded an additional VA hypertension 
examination in February 2009.  He was noted to be on atenolol and 
hydrochlorothiazide for hypertension.  On physical examination 
his blood pressure was taken three consecutive times and was 
142/104 all three times.  He was diagnosed with essential 
hypertension associated with musculoskeletal cephalgia.

Prior to February 10, 2009

A 10 percent rating is assigned in cases where the evidence 
documents a diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  In the present case, prior to February 10, 2009, the 
Veteran had only one documented diastolic reading of 100 or more, 
and no systolic readings of 160 or more.  As such, based on blood 
pressure readings alone, a compensable rating is not warranted.  
In addition, the Veteran did not have a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Based on the available evidence, the 
criteria for a 10 percent rating or greater prior to February 10, 
2009 have not been met and this portion of the appeal is denied.

Beginning February 10, 2009 

On February 10, 2009, during a VA hypertension examination, the 
Veteran was noted to be taking atenolol and hydrochlorothiazide 
for hypertension.  On physical examination his blood pressure was 
taken three consecutive times and was 142/104 each time.  Thus, 
the criteria for a 10 percent rating were met.  However, in order 
for a 20 percent rating to be assigned, the evidence must show 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  This is not presently the 
case.  There is no basis to assign a higher rating for 
hypertension.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While the Veteran 
is competent to provide testimony or statements relating to 
symptoms or facts of events that he has observed and is within 
the realm of his personal knowledge, he is not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  

Although the Veteran is credible in his relating of the history 
and treatment of his hypertension, and he testified that his 
systolic blood pressure was consistently in the 160s and 170s, 
the Board does not know the circumstances of those readings-
i.e., how was the Veteran taking his own blood pressure, when 
were the various readings taken, and in what position (sitting v. 
supine), whether the blood pressure device was properly 
calibrated.  The Board finds that the more probative evidence is 
the blood pressure readings taken by medical staff and documented 
in the claims file.  

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Although the Veteran's symptoms appeared to have 
increased starting in 2007 and 2009, his symptoms have remained 
within the noncompensable and 10 percent rating criteria during 
the current staged ratings.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected 
hypertension.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
his disability levels and symptomatologies and provides for more 
severe symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  His symptoms are not unusual, are contemplated by the 
rating criteria, and are still within the limits of the schedular 
criteria.  Referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to an initial compensable rating for hypertension 
prior to February 10, 2009 is denied.

Entitlement to a rating in excess of 10 percent for hypertension 
beginning February 10, 2009 is denied


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal. Information concerning the VCAA was provided to the 
Veteran by correspondence dated in January 2004, March 2004, 
November 2006, March 2008, April 2009, and December 2009.

In January 2008, the issue of an increased rating for the left 
wrist was remanded for further development.  The examining 
physician(s) was instructed to indicate whether there was any 
functional loss due to pain, including use during flare-ups, or 
functional loss due to weakness, fatigability, or incoordination 
as to the left wrist.  Neurological impairment, if any, was to be 
discussed, and the affected nerves identified.  Adequate reasons 
and bases were to be provided in the opinion.

In February 2009, the Veteran was afforded two VA examinations by 
two different examiners.  The first examiner noted the Veteran 
was receiving stellate ganglion blocks to treat reflex 
sympathetic dystrophy in his left upper extremity.  He was noted 
to have had a dorsal compartment release in 2002 in service.  He 
described being unable to open a bottle of water because he could 
not grip the bottle with his left hand, and instead would have to 
hold it between his knees.  On physical examination, the examiner 
incorrectly labeled the injured arm, but describes atrophy of 
(presumably the left) midarm and midforearm.  Range of motion 
testing of the left wrist was performed, but again, repetitive 
testing was not completed.  The examiner noted that any manual 
resistance applied by the examiner interfered with the Veteran's 
motion almost completely due to weakness.  Grip strength was 
noted to be practically nonexistent.  The examiner noted that 
"functional loss is secondary to muscle weakness and pain 
exacerbated by even muscle contracture trying to use the left 
upper extremity.  Fatigability is 100 percent and chronic."  The 
examiner also noted that he was not a neurologist, and could not 
identify a specific nerve, but rather felt that the Veteran's 
neurological impairment was "because of pain" and was "a 
complex problem."

The second examiner noted that the Veteran had a prior injury in 
1999, for which he was diagnosed with reflex sympathetic 
dystrophy; however, the Board could not find this in the record.  
The examiner did not perform range of motion testing.

The Veteran was afforded a VA neurology examination, by a 
neurologist, in May 2010.  The examiner noted that in October 
2009 the Veteran had a spinal cord stimulator implanted in 
October 2009 after he continued to have pain with ganglion 
blocks.  This surgery made the pain much more tolerable and it 
helped with function.  On physical examination, the left forearm 
dorsal and palmar surfaces were smaller than the right without 
fasciculation.  His left upper extremity strength was reduced.  
The examiner also noted that in October 2008 an EMG showed that 
the left radial nerve was abnormal, although that examination was 
not part of the claims file.  This examination did not include 
range of motion testing.

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  
On remand, the Veteran should be afforded a VA examination with 
repetitive range of motion testing and addressing functional loss 
in terms of additional loss of motion, if possible.  Moreover, 
the RO/AMC should consider whether an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321.

Although the AMC requested that the Veteran provide a consent to 
release information for treatment from the Mayo clinic in a March 
2008 correspondence, but the Veteran did not respond.  On remand, 
and additional request for consent to release treatment records 
should be made.  Ongoing medical records should also be obtained, 
including the missing October 2008 EMG results, and the 2009 
surgery treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA who treated him 
for disability of the left wrist and whose 
records are not already in the claims folder, 
including the Mayo Clinic referenced in the 
Veteran's testimony.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above development has been 
completed, the Veteran should be scheduled 
for a VA orthopedic examination by an 
appropriate physician for an opinion as to 
the current nature and extent of his service-
connected left wrist and hand disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for VA 
Hands, Thumbs and Fingers and well as the 
Worksheet for Joints Examination, revised on 
April 20, 2009.

The physician should also provide a full 
description of the effects of the service-
connected left wrist and hand disability upon 
the Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity caused by the 
left wrist and hand, as alleged by the 
Veteran.  Repetitive range of motion testing 
should be done.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  Then, the AMC/RO is to re-adjudicate the 
claim.  If it remains denied, the AMC/RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


